DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 
Regarding amended claim 1, applicant argued that prior arts fail to teach amended feature because Doljack fails to teach the controller 128 controls power that is outputted by using a connector such that the connector is associated with a USB port.
	However, examiner respectfully disagrees.  Despite of applicant’s argument, Doljack, Cheng and Tackaberry all teach equipping smart electric outlet with a USB module.  By inherency USB port is a voltage regulated, wherein maximum output voltage is set/limited.  As applicant cited, Doljack’s controller 128 controls supply of converter 116 (Fig. 1).  Nevertheless, Doljack does teach controller 128 output of a USB port (Fig. 2, paragraphs 0054-0076), wherein said controller 128 detects and determines whether connecting portable device complies with USB-IF Battery Charging Specification (paragraphs 0078-0086).  As secondary reference, Cheng further said inherency that USB port is regulated to provide maximum predetermined charging current (abstract, column 3 lines 3-45).
	Thus, rejection is proper and maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doljack (US2013/0207455) in view of Chou et al. (US2011/0037387), Cheng et al. (US2013/0280956) and Tackaberry (US9013283).
To claim 1, Doljack teach a multipurpose wall outlet for mounting in a wall support structure to provide an electrical outlet, comprising: 
at least one output mounted to the wall support structure (Fig. 13, paragraph 0038); 
at least one electrical outlet mounted to the wall support structure (shown in Figs. 1 & 13); 
an electrical outlet having a front side having a plurality of output accessible from the front side (shown in Figs. 1 & 13); 
a printed circuit board (Fig. 1) mounted to the support structure in electrical communication with the at least one output (having said capacitor soldered on a PCB would have been an obvious-to-try implementation due a limited number of ways to coupling capacitor to PCB); 
a screw terminal connector in communication with the printed circuit board, wherein the connector is adapted to electrically couple to a power source for receiving electrical power having a first voltage from the power source (electrical terminal on electrical outlet having a 
an electronic processing module comprising a processor and a smart chip, the electronic processing module being located mounting in the wall support structure (128 of Fig. 1, paragraph 0049); 
a smart chip (128 of Fig. 1) for output on/off control and constant-voltage, constant-current (CV/CC) conversion (CV/CC would have been an obvious implementation), said smart chip being solder coupled-on the printed circuit board and electrically coupled to the at least one output and the terminal connector (soldering would have been an obvious-to-try implementation due a limited number of ways to coupling an electrical component to PCB), wherein the at least one output comprises at least one USB port (406, 408 of Fig. 13, paragraph 0113), wherein the smart chip is configured to maximize the power delivery output of the second voltage from the at least one USB port (Figs. 2-12, paragraphs 0054-0086, microcontroller/controller detects and determines whether connecting portable device complies with USB-IF Battery Charging Specification, wherein USB port is voltage regulated by inherency/practice in the industry)
the multipurpose wall outlet is adapted during operation, to: 
receive electrical power having the first voltage from the power source; convert the electrical power to a second voltage different from the first voltage; output the converted electrical power from the at least one output, and the smart chip is configured to control the voltage of the converted electrical power output from the at least one output (paragraphs 0050-0057).
But, Doljack do not expressly disclose an electrical outlet having a power button for turning on/off the output accessible from the front side; 	an intermediate mounting portion, wherein 
	Chou teach using glass passivated bridge rectifier (210 of Fig. 6) in circuit for conversion of AC current into DC current (201 of Fig. 6, paragraphs 0063-0071), which would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate into the apparatus of Doljack, in order to implement current conversion.
	Cheng teach a wall outlet comprising a processor (paragraphs 0052-0055), an electrical outlet having a power button (150’ of Fig. 20) for turning on/off the output accessible from the front side (115 of Figs. 4-6, paragraph 0061), an intermediate mounting portion (15 of Figs. 3 & 16), wherein the at least one output are mounted on the intermediate mounting portion, the at least one output includes an electrical socket that is configured to supply electrical power to the multipurpose wall outlet (Figs. 3 & 16), and wherein USB charging interface and socket are controlled to provide low voltage DC charging signal to at least one device-under-charge at a maximum predetermined charging current (abstract, column 3 lines 3-45), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Doljack and Chou, in order to further structural preference and manual power control

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Doljack, Chou and Cheng, in order to further multipurpose by design preference.

To claim 15, Doljack, Chou, Cheng and Tackaberry teach a multipurpose wall outlet for mounting in a wall support structure to provide an electrical outlet (as explained in response to claim 1 above).




To claim 8, Doljack, Chou, Cheng and Tackaberry teach claim 1.
Doljack, Chou, Cheng and Tackaberry teach wherein the at least one electrical outlet comprises at least two electrical outlets (Doljack, Fig. 13).

To claim 9, Doljack, Chou, Cheng and Tackaberry teach claim 1.
Doljack, Chou, Cheng and Tackaberry teach wherein the first voltage is an AC voltage and the second voltage is a DC voltage (Doljack, inherent to USB port).

To claim 10, Doljack, Chou, Cheng and Tackaberry teach claim 9.
Official Notice is also taken).

To claim 11, Doljack, Chou, Cheng and Tackaberry teach claim 10.
Doljack, Chou, Cheng and Tackaberry teach wherein the DC voltage is 5V (inherent to USB port).

To claim 14, Doljack, Chou, Cheng and Tackaberry teach claim 1.
Doljack, Chou, Cheng and Tackaberry teach wherein the at least one electrical outlet is a NEMA connector (NEMA is a well-known standard in the art, which would have been obvious to incorporate by implementation preference, hence Official Notice is taken).



Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doljack (US2013/0207455) in view of Chou et al. (US2011/0037387), Cheng et al. (US2013/0280956), Tackaberry (US9013283) and Park et al. (US2011/0276289).
To claim 3, Doljack, Chou, Cheng and Tackaberry teach claim 1.
Doljack, Chou, Cheng and Tackaberry do not expressly disclose wherein communications subsystem provides wired communication with a first external device of the plurality of external devices, but Park teach a communication module comprised of several communication modules such that it can switch between various communication schemes such as ZIGBEE, WI-FI, and power line communication (PLC) or in response to environments (paragraph 0119), which would 

To claim 4, Doljack, Chou, Cheng, Tackaberry and Park teach claim 3.
Doljack, Chou, Cheng, Tackaberry and Park teach wherein the communications subsystem provides wireless communication with a second external device of the plurality of external devices (as explained in response to claim 3 above).

To claim 5, Doljack, Chou, Cheng, Tackaberry and Park teach claim 4.
Doljack, Chou, Cheng, Tackaberry and Park teach wherein external devices such are smart phones, tablets, laptop computers, or desktop computers (14 of Fig. 1, 7 of Fig. 36 of Tackaberry).

To claim 6, Doljack, Chou, Cheng, Tackaberry and Park teach claim 5.
Doljack, Chou, Cheng, Tackaberry and Park teach wherein external device is connect wirelessly using least one of a 2.4 GHz 5GHz or any wireless local area network ("WLAN") or products that are based on the IEEE 802. 11 based on these standards, the term WiFi (320 of Fig. 38 of Tackaberry).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        March 9, 2022